Citation Nr: 1757681	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to a right hand disability, fourth digit.

4.  Entitlement to service connection for bilateral pes planus with tendonitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1989.

These matters come before the Board of Veterans' Appeals (Board) from January 2011 and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a May 2016 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the Agency of Original Jurisdiction (AOJ) has adjudicated the Veteran's claim as entitlement to service connection bilateral pes planus, the Board has rephrased the issue as entitlement to service connection for bilateral pes planus with tendonitis, as reflected on the title page.

The Board remanded the case to the AOJ in December 2016 for additional development.

The case has returned to the Board for further appellate action.





FINDINGS OF FACT


1.  A left knee disability was not manifest during service and is not attributable to service.  Degenerative arthritis and chondromalacia were not manifest within one year of separation from service

2.  The Veteran does not have a right wrist disability.

3.  The Veteran does not have a right hand disability, fourth digit.

4.  Bilateral pes planus with tendonitis was manifest during service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service and degenerative arthritis or chondromalacia way not be presumed to have incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5017 (West 2014);  38 C.F.R. §§ 3.102, 3.303, 3.159, 3.307, 3.309 (2017).

2.  A right wrist disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1111, 1113, 1131, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  A right hand disability, fourth digit was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1111, 1113, 1131, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  Bilateral pes planus with tendonitis was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As noted in the Introduction, this case was remanded to the AOJ for additional development in December 2016.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999);  Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).


II.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA has a duty to notify and to assist the Veteran in the development of his claims.  The AOJ satisfied its duty to notify by way of a letter dated in January 2010.  The AOJ notified the Veteran prior to the rating decisions on appeal of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and medical evidence from the Social Security Administration (SSA) have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, the reports and opinions of which adequately address the issues decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

During the May 2016 Board videoconference hearing, the undersigned VLJ clarified the issues decided here and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession.  Furthermore, the VLJ described for the Veteran the type of evidence necessary to substantiate his claims.  The VLJ also agreed to hold the record open for a period of 60 days to allow for additional submission of evidence. This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103 (2017).

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.


III.  Service Connection

The Veteran contends that a left knee disability; right wrist disability; right hand disability, fourth digit; and bilateral pes planus warrant service connection.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014);  38 C.F.R. § 3.303 (2017).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014);  38 C.F.R. §§ 3.307 (a), 3.309(a) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014);  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight."  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Left Knee Disability

The Veteran's STRs and his separation examination are silent as to a left knee disability.

Private treatment records from B. Bone and Joint Institute, a private orthopedics facility, reveal that the Veteran underwent an operative arthroscopy of the left knee as well as a chondroplasty of the left knee patella in November 2003.  
April 2010 progress notes from the Houston, Texas Veterans Affairs Medical Center (hereinafter VAMC) show that the Veteran reported that he has experienced left knee pain since 1989

In September 2010, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and considered the Veteran's account of the onset and symptoms of his left knee disability.  Upon physical examination, the examiner opined that the left knee appeared anatomically normal.  The examiner also noted that the Veteran ambulated without an appearance of discomfort.  The examination also included radiological imaging.  For an assessment, the examiner provided a normal left knee, extrapolating from the claims file that the Veteran had an automobile accident in 2003 and subsequent left knee surgery (as noted above).  There was, according to the examiner, no indication that the Veteran had a left knee accident in service that would lead to "any kind of residuals."

Review of the Veterans VAMC consultation reports from September and October 2012 show that he had been referred for physical therapy (PT) to alleviate bilateral knee pain.  A rehabilitation specialist noted that the goal of PT was to develop an independent home exercise program to address knee flexibility and strengthening.  During this period of VAMC consultation, an examiner noted that the Veteran reported that his left knee began in 1984, during in-service physical training.  This examiner added that the Veteran had been involved in several automobile accidents between 2001 and 2004, which resulted in left knee surgery, as noted above.  The Veteran was afforded an MRI at this time.  The radiologist provided an impression of a very thin linear tear of the articular cartilage medial patellar facet with minimal subchondral edema.  Left knee pain, according to the radiologist, was secondary to patellar chondromalacia and degenerative changes.

A review of VAMC treatment records from March 2015 to January 2016 and from April 2016 to January 2017 shows that the Veteran sought examination and advisement as to his left knee.  Clinicians noted that there was no tenderness to palpation, no swelling, and restricted range of motion.

At the May 2016 Board videoconference hearing, in response to his agent's comment as to residuals of his knees, the Veteran testified "yes Ma'am."  However, the Veteran was silent as to the manifestations and/or symptoms of these left knee residuals.

In January 2017, VA received a copy of the Veteran's SSA disability records.  The records are silent as to a left knee disability.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's left knee disability is not warranted.

As discussed above, to establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton, supra.  Given that the September and October 2012 VAMC records provided an impression of degenerative changes of the left knee, the required element of a current disability is present.  However, the weight of evidence is against a finding that the Veteran's left knee disability is related to his service.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994).  He is competent t6o report6 that he had knee symptoms in service.  However, far more probative are the contemporaneous service records.  At separation, he denied a history of a trick or locked knee and the examination disclosed that the lower extremities were normal.  Such history is inconsistent with his post service reports of onset.

As set forth above, the Veteran underwent left knee surgery years after active service.  Moreover, the September 2010 VA examiner and 2012 VAMC clinicians noted left knee surgery and its residuals resulted from a least one automobile accident.  The evidence establishes that left knee degenerative arthritis and chondromalacia were not noted during service or within one year of separation.  Rather, the Veteran's separation examination is normal as to left knee pathology.  In short, the Veteran did not have characteristic manifestations sufficient to identify the disease process and an assertion of continuity is inconsistent with the medical evidence of record.  Despite the Veteran's contention, there is no credible proof of degenerative arthritis or chondromalacia of the left knee during service or within one year of service.  The remote post service assertions of an in service onset are not credible.

The preponderance of evidence is against the Veteran's claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014);  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

B.  Right Wrist Disability

Review of the Veteran's STRs reveal that the Veteran injured his right wrist in November 1984 when a 50 gallon barrel fell on it.  However, an examiner report no irregularities upon x-ray imaging, further opining minimal tenderness and no edema.  Another STR from December 1985 noted that the Veteran reported that he had broken his wrist and continued to have problems with it.  However, an examiner indicated that he had full range of motion, no point of tenderness, and no swelling.  X-ray imaging, according to this examiner, yielded negative results.  Furthermore, the Veteran's separation examination is silent as to a right wrist fracture in service.  Rather, the upper extremities were normal.

The Veteran was afforded a VA examination in September 2010.  Opining as to the Veteran's right wrist disability, the examiner noted that the presence of a ganglion cyst.  The examiner reported that the ganglion cyst did not "really give [the Veteran] any problems."  The examiner also stated that the Veteran had had an injury but no surgery.  Upon physical examination, the examiner noted that the Veteran showed no indication of pain in active or passive motion.  As to the right wrist, the examiner noted the blunt injury incurred in service, noted above.  He also opined that a blunt injury would have resulted in tendonitis; the examiner drew no connection between the ganglion cyst and the in-service blunt injury.  In light of these considerations, the examiner stated, in his opinion, that a right wrist disability was not caused or the result of military service.

An October 2010 progress report from the VAMC noted that the Veteran was using wrist splints.  The Veteran reported that the splints relieved pain; however, according to the Veteran, wrist pain interfered with his sleep.  

VAMC consultation and progress notes from February 2011 reported that the Veteran was to undergo a bilateral procedure to relieve compression of the nerves in his wrists.  An examiner noted that he was being treated for carpal tunnel syndrome.  Treatment records indicate that the Veteran underwent this surgery in February 2011.  A VAMC progress note from August 2011 reported that the Veteran's carpal tunnel operation scar on his right wrist was well healed.

A review of VAMC treatment records from March 2015 to January 2016 reveal that the Veteran showed no signs of swelling, edema, clubbing, cyanosis, or ulceration in his extremities.

At the May 2016 Board videoconference hearing, the Veteran relayed the account of his blunt injury in service.  In response to a question from his representative, the Veteran indicated that he now had arthritis in his right wrist.

The Veteran's SSA disability records are silent as to a right wrist disability or symptoms indicative of a right wrist disability.

In February 2017, the Veteran was afforded a VA examination.  The examiner reviewed the claims file, considered the Veteran's lay contentions, and evaluated the issue of in-service right wrist injury.  The examiner noted that the Veteran had received an assessment of bilateral carpal tunnel syndrome, unrelated to service, and had a surgical procedure performed in February 2011, prior to which he wore wrist splints for two months.  According to the examiner, the Veteran's claimed right wrist disability was less likely than not incurred in or caused by service.  As a rationale, the examiner opined that after medical record review there were no abnormalities of the hands noted at the time of enlistment.  Records also indicated a right fourth digit smash digit injury in service which caused a hematoma.  The examiner further noted that a 50 gallon drum fell on the Veteran's right wrist.  However, there was no further mention of right wrist complaints in service.  Moreover, as noted above, a right wrist injury was not noted in the separation examination, and x-ray imaging was unremarkable for the right wrist.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for right wrist disability is not warranted.  As discussed above, the Board has reviewed the medical evidence of record and there is no finding as to a present right wrist disability attributable to service.

The Board notes that Veteran injured his right wrist in November 1984 when a 50 gallon barrel fell on it.  However, the medical evidence of record indicates that the right wrist injury resolved itself, such that the Veteran did not report it upon separation in 1989 and the upper extremities were normal.  Furthermore, the September 2010 VA examiner opined that the Veteran showed no indication of pain in active or passive motion.

In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As discussed above, the medical evidence of record does not provide a finding of a present right wrist disability.  Here, the Board also notes that no credible medical evidence of record reports that the Veteran's surgically-treated carpal tunnel syndrome is related to an in-service incurrence or injury.  In sum, the Veteran's complaints do not rise to the level of disability in this particular matter.  In reaching this conclusion, we use the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (This definition comports with the everyday understanding of disability, which is defined..., as an inability to pursue an occupation because of physical or mental impairment).

In assessing this claim, the Board has considered the Veteran's lay assertions in the record.  He is clearly competent to report "felt" symptoms such as pain and discomfort upon movement.  See Jandreau, supra.  However, neither his contention as to a broken right wrist or on-going residual symptoms are credible.  Diagnosis of such a disability would necessitate professional medical evaluation and commentary.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  To be clear, the Veteran does not a current right wrist disability and any assertion to the contrary is not credible.

The evidence does establish that there was the post service development of carpal tunnel syndrome.  However, there is no proof of the disorder during service or within one year of separation and there is no proof relating the remote onset to any in service event, to include the trauma.

The preponderance of evidence is against the Veteran's claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014);  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

C.  Right Hand Disability, Fourth Digit

Inasmuch as the evidence noted above pertains to the Veteran's right hand disability, fourth digit, the Board incorporates it with added commentary here.

A review of the Veteran's STRs reveals that the Veteran was afforded emergency room care for a "laceration" of the fourth digit.  There are notations to the effect that this digit was smashed between support bars.  An examiner provided impressions of a smash injury to the fourth finger of the right hand.  The Veteran's separation examination is silent as to a right hand disability, fourth digit

November 2009 VAMC progress notes that x-ray imaging was indicated for the Veteran's right hand as a bony prominence was found at the dorsal side of the right hand.

The September 2010 VA examination noted above also addressed the Veteran's right hand disability, fourth digit.  The examiner noted that the Veteran reported "numbness" in the fourth and fifth fingers of his right hand. 

Upon physical examination, the right hand appeared normal, with no tenderness or swelling at any aspect.  Moreover, the Veteran was able to make a right-hand fist; could approximate the tip of the thumb to the distal fifth metacarpal; and maintain a right-hand grasp.  As to assessment and etiology of the right hand disability, the examiner reported that he could not find a specific injury or problem with the right hand in STRs.  However, according to the examiner, this point was irrelevant in that there is no present abnormality in the right hand.  Lastly he opined that the Veteran's finger numbness was most likely due to diabetic neuropathy rather than injury.  Hence, he concluded that a right hand disability, fourth digit was not caused by or the result of military service.

A review of February 2011 VAMC records reveal that the Veteran complained of right hand nerve problems.

A May 2011 VAMC progress note reported that the Veteran complained that symptoms of numbness, pain, and weakness were worse in his right hand than in his left hand.

VAMC progress notes from August 2011 reported that the Veteran's right had minimal tenderness.  Furthermore, a notation indicated that the dorsal branch of nerve sensation was intact, and that median and ulnar strength was intact.  An examiner provided findings of left median sensorimotor demyelinating neuropathy; however, the examiner was silent as to the presence of right median sensorimotor demyelinating neuropathy.

At the May 2016 Board videoconference hearing, the Veteran responded affirmatively when his agent asked him whether he "smashed his hand."  Otherwise, the Veteran was silent as to a right hand disability, fourth finger during the hearing.  

The Veteran's SSA disability records are silent as to a right hand disability, fourth digit.

As mentioned above, the February 2017 VA examiner opined that a right hand disability, fourth digit (stated as right hand strain) was less likely than not incurred or caused by an in-service injury, event, or illness.  Again, the Veteran's separation examination, according to the examiner, was silent.  Further, x-ray imaging of the right hand was unremarkable.  Therefore, she concluded that there is "no nexus established for [the Veteran's] right hand strain."

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for right hand disability, fourth digit is not warranted.  As discussed above, the Board has reviewed the medical evidence of record and there is no finding as to a present right hand disability, fourth digit attributable to service.

The Board notes that Veteran sustained a smash injury and hematoma of his right hand, fourth digit in March 1985.  However, the medical evidence of record indicates that the right hand, fourth finger smash injury and hematoma resolved itself, such that the Veteran did not report it upon separation in 1989 and no pathology was identified.  Furthermore, the September 2010 VA examiner opined that the Veteran had no present "abnormality" in the right hand

In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer, supra.  As discussed above, the medical evidence of record does not provide a finding of a present right hand disability fourth digit.  In sum, the Veteran's complaints do not rise to the level of disability in this particular matter.  

In assessing this claim, the Board has considered the Veteran's lay assertions in the record.  He is clearly competent to report "felt" symptoms such as pain and strain.  See Jandreau, supra.  However, neither his contention as a present right hand disability, fourth digit is not credible.  Diagnosis of such a disability would necessitate professional medical evaluation and commentary.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  To be clear, the Veteran does not a current right hand disability, fourth digit and any assertion to the contrary is not credible.

The preponderance of evidence is against the Veteran's claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

D.  Bilateral Pes Planus with Tendonitis

Review of the Veteran's STRs reveals that the Veteran was treated for left foot pain, which he contended had been on-going for the past six months, in May 1987.  The examiner reported limited flexion and extension; tendonitis; and flat feet.  In June 1987, the Veteran complained of a "growth" on his left foot.  In October 1988, the Veteran was treated for a callous on his left toe.  And, in June 1989, the Veteran underwent debridement of tinea on his left foot.

In his separation examination, the Veteran did specifically note foot trouble.

A review of treatment records from November 2005 to December 2006 from M. & M., a private podiatry practice, shows that the Veteran received an assessment of hammertoes bilaterally at the fifth digit.  Additional assessments included cellulitis of the left foot and bone spur at the fourth and fifth toes.  The Veteran was also treated for a foot infection and foot perspiration.  These podiatrists prescribed extra depth diabetic shoes with steel extensions for the Veteran in October 2005.  Finally, M. & M. submitted a letter, dated October 2006.  In pertinent part, the letter reported that the Veteran was treated for a recurrent right foot infection.  Also noted was an area of maceration with hyperkeratotic thickening of the skin between the fourth and fifth digits of the left foot, which resulted in mild swelling and inflammation with tenderness on palpation.  As noted above, assessments of cellulitis of the left foot and bone spurs between the fourth and fifth digits were referenced.  Lastly, the letter mentioned the diabetic shoes prescribed.

A review of VAMC treatment records from March 3010 to May 2010 reveals that the Veteran complained of numbness, burning, and tingling in his feet.  An examiner opined that the Veteran had poorly controlled diabetes mellitus, noting that the symptoms reported were consistent with distal painful sensory peripheral neuropathy (PN).  The Veteran was also fitted for orthodontics.  The records also contains notations concerning pes planus, bilateral metatarsalgia, and tarsal tunnel syndrome.

As noted above, the Veteran was afforded a VA examination in September 2010.  The examiner noted that the Veteran reported bilateral foot pain.  The examiner opined that the Veteran's pain was due to diabetic neuropathy.  He also reported that the Veteran did not have inflammatory joint disease.  As assessments, the examiner provided a normal left foot and diabetic neuropathy.

Upon physical examination, the examiner noted a small well-healed incision between on the left foot between the third and fourth toes.  The examiner also noted pronation both actively and passively produced no indications of pain, weakness, or fatigue.  X-ray imaging of the left foot revealed amputation in the distal half of the proximal phalanx of the fifth toe with some deformity and minimal hallux valgus deformity in the first metacarpal phalangeal joint.  Otherwise imaging was unremarkable, as there was no evidence of recent fracture of dislocation.

In August 2015, the Veteran was afforded a VA examination.  The examiner reviewed the claims file, considered the Veteran's lay accounts, and conducted a physical examination.  The examiner provided an assessment of bilateral pes planus.  He opined that it was less likely than not incurred or caused by an in-service injury, event, or illness.  As a rationale, the examiner stated that the Veteran had pes planus while in service but never complained about it.  However, the Veteran complained of other foot problems, as mentioned above.  Furthermore, according to the examiner, there is no evidence in the claims file of symptomatic pes planus, just diabetic neuropathy.  Therefore, the Veteran's symptoms are fully attributable to diabetic neuropathy and not pes planus.

In his September 2015 notice of disagreement (VA FORM 21-0958), the Veteran stated that he had post-service surgery for bilateral pes planus from M & M.  He wrote that he "previously suffered through symptoms because [he] had to make a living and feed his family."

A review of VAMC treatment records from March 2015 to January 2016 reveals notations as to tarsal tunnel syndrome, and foot pain.  

In his January 2016 VA FORM 9, the Veteran wrote that VA deferred his bilateral pes planus claim "due to the fact" that he had not been afforded a complete examination which addressed all the issues that he has had health-wise.  The Veteran stated that he developed peripheral neuropathy in his lower and upper extremities because of bilateral pes planus.  He added that the lack of blood flow has caused another secondary issue of a brain stem problem, again related to bilateral pes planus.

At the May 2016 Board videoconference hearing, the Veteran testified that he had "bad feet" when he entered the military, further qualifying bad as flat.  The Veteran also stated that he was taking a nerve pain medication three times a day to treat his feet.  He further testified that he had no feeling in his toes and complete numbness in his feet.

The Veteran's SSA disability records are silent as to symptomatic bilateral pes planus.

In February 2017, the Veteran was afforded a VA opinion.  The examiner reviewed the entire claims file and opined as to the Veteran's claimed foot disability.  The examiner opined that the Veteran's bilateral pes planus was at least as likely as not (50 percent or greater probability) incurred in or caused by the Veteran's claimed in-service injury, event or illness.

As a rationale, the examiner opined that there were no abnormalities of the left lower extremity noted at the time of enlistment.  A 1987 STR reported that the Veteran had left foot pain for 6 months while in service-the result of dropping a handle bar on his left foot.  Moreover, the Veteran had decreased flexion and extension when he was diagnosed with pes planus and tendonitis.  Notably, the Veteran reported foot problems at separation.  The Veteran now has findings consistent with pes planus and tendonitis.  Tendonitis, according to the examiner, can occur from injury or overuse, both of which the record of evidence shows occurred in service.  And finally, in the absence of other injury, it is as likely as not that the Veteran's current diagnosis of tendonitis is a result of service,

The Veteran contends that his bilateral pes planus with tendonitis was incurred in service.  We agree.  The Board finds the Veteran's contentions and testimony consistent and credible here.  The Veteran was diagnosed with bilateral pes planus with tendonitis and the February 2017 VA examiner opined that present findings are consistent with pes planus with tendonitis.  As the positive and negative medical evidence is at least in relative equipoise, the benefit-of-the-doubt rule applies, and service connection for the Veteran's bilateral pes planus with tendonitis is granted.  38 U.S.C.A. § 5107(b) (West 2014);  38 C.F.R. § 3.102 (2017);  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right wrist disability is denied.

Entitlement to a right hand disability, fourth digit is denied.

Entitlement to service connection for bilateral pes planus with tendonitis is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


